





Exhibit 10(t)

STOCK PURCHASE AGREEMENT

between

GENERAL ELECTRIC COMPANY

and

VIVENDI S. A.

Dated as of December 3, 2009




 
 

--------------------------------------------------------------------------------

 

Table of Contents



   
Page
       
ARTICLE I
   
DEFINITIONS
       
Section 1.1
Certain Terms
2
Section 1.2
Construction
10
       
ARTICLE II
   
SALE AND PURCHASE OF SHARES
       
Section 2.1
Sale and Purchase of Shares
12
Section 2.2
First Sale Closing.
12
Section 2.3
Transaction Closing.
14
Section 2.4
Payments.
14
       
ARTICLE III
   
REPRESENTATIONS AND WARRANTIES OF SELLER
       
Section 3.1
Status
17
Section 3.2
Authority; etc
17
Section 3.3
Governmental Authorization; Non-Contravention
17
Section 3.4
Title to Shares
18
Section 3.5
No Judgments, Litigation
18
Section 3.6
Finders’ Fees
18
       
ARTICLE IV
   
REPRESENTATIONS AND WARRANTIES OF BUYER
       
Section 4.1
Status
19
Section 4.2
Authority; etc
19
Section 4.3
Governmental Authorization; Non-Contravention
19
Section 4.4
No Judgments, Litigation
19
Section 4.5
Finders’ Fees
20
       
ARTICLE V
   
CERTAIN COVENANTS
       
Section 5.1
Crimson Transactions.
20
Section 5.2
Restrictions on Transfer
21
Section 5.3
Other Transactions
21
Section 5.4
Liquidity Right.
22
Section 5.5
Reasonable Best Efforts.
23
Section 5.6
Notice of Certain Events
24
Section 5.7
Resignations
24


 
i

--------------------------------------------------------------------------------

 

Table of Contents
(continued)



   
Page
     
Section 5.8
Public Announcements
24
Section 5.9
Mutual Release
24
Section 5.10
Provision of Determination of Available Cash From Operations
25
Section 5.11
Further Assurances
25
       
ARTICLE VI
   
CONDITIONS PRECEDENT
       
Section 6.1
Conditions to the Obligations of the Parties
25
Section 6.2
Conditions to Obligations of Buyer
25
Section 6.3
Conditions to Obligations of Seller
26
Section 6.4
Additional Conditions to Obligations of the Parties
26
       
ARTICLE VII
   
TERMINATION
       
Section 7.1
Termination
27
Section 7.2
Effect of Termination
28
Section 7.3
Effectiveness of Consents; Disputes
28
       
ARTICLE VIII
   
INDEMNIFICATION
       
Section 8.1
Survival
29
Section 8.2
Indemnification by Seller
29
Section 8.3
Indemnification by Buyer
29
Section 8.4
Certain Limitations.
30
Section 8.5
Third Party Claim Procedures
30
       
ARTICLE IX
   
MISCELLANEOUS
       
Section 9.1
Notices
31
Section 9.2
Amendment; Waivers, etc
34
Section 9.3
Expenses
34
Section 9.4
Governing Law, etc.
34
Section 9.5
Successors and Assigns
37
Section 9.6
Entire Agreement
37
Section 9.7
Severability
37
Section 9.8
Counterparts; Effectiveness; Third Party Beneficiaries
37
Section 9.9
Specific Performance
38




 
ii

--------------------------------------------------------------------------------

 


STOCK PURCHASE AGREEMENT
 
 
This STOCK PURCHASE AGREEMENT, dated as of December 3, 2009 (this “Agreement”),
is by and between General Electric Company, a New York corporation (“Buyer”),
and Vivendi S. A., a société anonyme organized under the Laws of France
(“Seller”).
 
 
WHEREAS, Seller owns 200 shares of Class A common stock, par value $0.01 per
share, of NBC Universal, Inc., a Delaware corporation (the “Company”) (such
shares, the “Shares”);
 
 
WHEREAS, Seller, Buyer and certain other parties named therein are parties to
(i) the Amended and Restated Liquidity Rights Agreement, dated as of December
14, 2006, as amended (as amended, the “Liquidity Rights Agreement”), and (ii)
the Stockholders Agreement, dated as of May 11, 2004, as amended (as amended,
the “Stockholders Agreement”);
 
 
WHEREAS, concurrently with the execution and delivery of this Agreement, Buyer,
the Company and Comcast Corporation, a Pennsylvania corporation (“Crimson”), are
entering into a Master Agreement, dated the date hereof (such agreement, as it
may hereinafter be amended, supplemented, waived or otherwise modified by the
parties thereto from time to time, the “Master Agreement”, and together with all
documents executed and delivered or to be executed and delivered in connection
with the Master Agreement, the “Crimson Transaction Documents”), pursuant to
which, among other things, the Company shall, on the terms set forth in the
Crimson Transaction Documents, contribute its business to a newly formed entity
in which Crimson will acquire a controlling equity interest (the transaction
contemplated by the Crimson Transaction Documents, as they may be amended, the
“Crimson Transactions”); and
 
 
WHEREAS, Seller wishes to sell the Shares to Buyer, and Buyer wishes to purchase
the Shares from Seller, at either one or two closings as described herein, on
the terms and conditions described in this Agreement.
 
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
the parties acknowledge, the parties hereby agree as follows:
 

 
1

--------------------------------------------------------------------------------

 

 
ARTICLE I
DEFINITIONS
 
 
Section 1.1 Certain Terms.  The following terms have the respective meanings
given to them below:
 
 
“Action” has the meaning set forth in Section 9.4(b)(i).
 
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person.
 
 
“Agreement” has the meaning set forth in the Preamble.
 
 
“Aggregate Contingent First Sale Purchase Price” has the meaning set forth in
Section 2.4(c).
 
 
“Available Cash from Operations” has the meaning set forth in Section 2.4(a).
 
 
“Base Transaction Purchase Price” has the meaning set forth in Section 2.4(c).
 
 
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which commercial banks are required or authorized by Law to be closed in New
York City, New York.
 
 
“Buyer” has the meaning set forth in the Preamble.
 
 
“Buyer Indemnitees” has the meaning set forth in Section 8.2.
 
 
“Closing” means, as the context requires, either the First Sale Closing or the
Transaction Closing.
 
 
“Closing Date” means, as the context requires, either the First Sale Closing
Date or the Transaction Closing Date.
 

 
2

--------------------------------------------------------------------------------

 

 
“Company” has the meaning set forth in the recitals.
 
 
“contract” means any oral or written agreement, contract, commitment,
instrument, undertaking or arrangement.
 
 
“Crimson” has the meaning set forth in the recitals.
 
 
“Crimson Transactions” has the meaning set forth in the recitals.
 
 
“Crimson Transaction Documents” has the meaning set forth in the recitals.
 
 
“Cumulative Target Amount” has the meaning set forth in Section 2.4(a).
 
 
“Current Transaction Payment” has the meaning set forth in Section 2.4(a).
 
 
“Excess Dividend Amount” has the meaning set forth in Section 2.4(d).
 
 
“fiscal quarter” means a fiscal quarter of the Company.
 
 
“First Sale” has the meaning set forth in Section 2.1.
 
 
“First Sale Closing” has the meaning set forth in Section 2.2(a).
 
 
“First Sale Closing Date” has the meaning set forth in Section 2.2(a).
 
 
“First Sale Shares” means 76.628352490 Shares.
 
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, any court, tribunal or arbitrator, and any
self-regulatory organization.
 
 
“Indemnified Party” has the meaning set forth in Section 8.5.
 

 
3

--------------------------------------------------------------------------------

 

 
“Indemnifying Party” has the meaning set forth in Section 8.5.
 
 
“Law” means any federal, state, local, municipal or foreign statute, law,
ordinance, regulation, rule, code, order, principle of common law, injunction,
decree, arbitration award, or judgment enacted, promulgated, issued, enforced or
entered by any Governmental Authority, or other requirement or rule of law.
 
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, lease, encumbrance, purchase price or other adverse
claim of any kind in respect of such property or asset.
 
 
“Liquidity Rights Agreement” has the meaning set forth in the recitals.
 
 
“Litigation” means any action, cause of action, claim, cease and desist letter,
demand, suit, arbitration proceeding, citation, summons, subpoena or
investigation of any nature, civil, criminal, regulatory or otherwise, in law or
in equity.
 
 
“Losses” means any damage, loss, liability or expense (including reasonable
expenses of investigation, enforcement and collection and reasonable attorneys’
and accountants’ fees and expenses in connection with any Litigation), whether
or not involving a third party claim.
 
 
“Master Agreement” has the meaning set forth in the recitals.
 
 
“Mutual Release” has the meaning set forth in Section 5.9.
 
 
“Organizational Documents” means the articles of incorporation, certificate of
incorporation, charter, bylaws, articles of formation, certificate of formation,
regulations, operating agreement, certificate of limited partnership,
partnership agreement, and all other similar documents, instruments or
certificates executed, adopted, or filed in connection with the creation,
formation, or organization of a Person, including any amendments thereto.
 
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 

 
4

--------------------------------------------------------------------------------

 

 
“Post-Termination Registration Notice” has the meaning set forth in Section
5.4(b).
 
 
“Prime Rate” has the meaning set forth in Section 2.4(c).
 
 
“Pro Rata Portion” has the meaning set forth in Section 2.4(a).
 
 
“Seller” has the meaning set forth in the Preamble.
 
 
“Seller Indemnitees” has the meaning set forth in Section 8.3.
 
 
“Shares” has the meaning set forth in the recitals.
 
 
“Stockholders Agreement” has the meaning set forth in the recitals.
 
 
“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests (i) having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or (ii) representing at least 50% of such securities or ownership interests are
at the time directly or indirectly owned by such Person.
 
 
“Taxes” means all taxes of any kind, including all federal, state, provincial,
territorial, municipal, local or foreign income, profits, franchise, gross
receipts, environmental (including taxes under Section 59A of the Internal
Revenue Code of 1986, as amended), customs, duties, net worth, sales, use, goods
and services, withholding, value added, ad valorem, employment, social security,
disability, occupation, pension, real property, personal property (tangible and
intangible), stamp, transfer, conveyance, severance, production, excise and
other taxes, withholdings, duties, levies, imposts and other similar charges and
assessments (including any and all fines, penalties and additions attributable
to or otherwise imposed on or with respect to any such taxes, charges, fees,
levies or other assessments, and interest thereon) imposed by or on behalf of
any taxing authority, whether disputed or not.
 
 
“Third Party Claim” has the meaning set forth in Section 8.5.
 
 
“Transaction Closing” has the meaning set forth in Section 2.3(a).
 

 
5

--------------------------------------------------------------------------------

 

 
“Transaction Closing Date” has the meaning set forth in Section 2.3(a).
 
 
“Transaction Sale” has the meaning set forth in Section 2.1.
 
 
“Transaction Shares” means (i) if the First Sale Closing occurs, the Shares
other than the First Sale Shares and, (ii) if the First Sale Closing does not
occur, the Shares.
 
 
“Turnover Payment Trigger Date” has the meaning set forth in Section 2.4(d).
 
 
Section 1.2 Construction.  The words “hereof”, “herein” and “hereunder” and
words of like import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The words “party”
or “parties” shall refer to parties to this Agreement.  References to
“transactions contemplated hereby” shall refer to the transactions contemplated
by this Agreement and, unless expressly stated otherwise, shall not refer to the
transactions contemplated by the Crimson Transaction Documents.  The captions
herein are included for convenience of reference only and shall be ignored in
the construction or interpretation hereof.  References to Articles, Sections and
Schedules are to Articles, Sections and Schedules of this Agreement unless
otherwise specified.  All Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized term used in any Schedule but not otherwise defined
therein shall have the meaning given to such term in this Agreement.  Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation,” whether or not they are in fact following by
those words or words of like import.  “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form.  References to any agreement or contract
are to that agreement or contract as amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof.  References to any
Person include the successors and permitted assigns of that Person.  References
from or through any date mean, unless otherwise specified, from and including or
through and including, respectively.  Any reference to “days” means calendar
days unless Business Days are expressly specified.  If any action under this
Agreement is required to be done or taken on a day that is not a Business Day,
then such action shall be required to be done or taken not on such day but on
the first succeeding Business Day thereafter, provided that such delay to the
next Business Day shall not give rise to any payment rights or obligations that
would not otherwise have applied if the specified action could have been taken
on the day on which action was to have been taken.  If any action under this
Agreement is contemplated to be taken on an anniversary date but the reference
date is a month end for
 

 
6

--------------------------------------------------------------------------------

 

 
which there is no corresponding date in what would otherwise be the anniversary
month, such anniversary date shall be deemed to be the first date of the next
month. References to obligations to use “reasonable best efforts” shall not be
interpreted to require any party to incur out of pocket costs (other than costs
arising from the involvement of legal counsel and other advisors).
 
 
ARTICLE II
SALE AND PURCHASE OF SHARES
 
 
Section 2.1 Sale and Purchase of Shares.  Subject to the terms and conditions
hereof, (i) if the Crimson Transactions have not been consummated by
September 26, 2010, on such date, at the First Sale Closing, Seller shall sell
the First Sale Shares to Buyer, and Buyer shall purchase the First Sale Shares
from Seller (such purchase and sale, the “First Sale”) for cash in an aggregate
amount as specified in Section 2.4(b) (plus, if the Transaction Closing occurs,
on the Transaction Closing Date, the Aggregate Contingent First Sale Purchase
Price) and (ii) at the Transaction Closing, Seller shall sell the Transaction
Shares to Buyer, and Buyer shall purchase the Transaction Shares from Seller
(such purchase and sale, the “Transaction Sale”) for cash in an aggregate amount
as specified in Section 2.4(c).
 
 
Section 2.2 First Sale Closing.
 
 
(a) The closing of the First Sale (the “First Sale Closing”) shall take place at
the offices of Weil, Gotshal & Manges, LLP, 767 Fifth Avenue, New York, New
York, 10153 at 10:00 a.m. on September 26, 2010 (the “First Sale Closing Date”),
subject to satisfaction or waiver on such date of all conditions to the First
Sale Closing set forth in Sections 6.1 through 6.3 hereof, and provided that (i)
if the Transaction Closing occurs on or prior to the First Sale Closing Date,
the First Sale shall not occur and (ii) if the conditions to Buyer’s obligations
to consummate the First Sale Closing set forth in Sections 6.1 and 6.2 hereof
are not satisfied or waived on or prior to the First Sale Closing Date, the
First Sale shall not occur.
 
 
(b) At the First Sale Closing, (i) Seller shall deliver to Buyer, free and clear
of any Liens, the First Sale Shares and one or more certificates representing
all of the First Sale Shares, duly endorsed in blank or accompanied by stock
powers or other instruments of transfer duly executed in blank, and bearing or
accompanied by all requisite stock transfer stamps, and (ii) Buyer shall pay to
Seller the amount referred to in Section 2.4(b) in accordance with such Section.
 

 
7

--------------------------------------------------------------------------------

 

 
Section 2.3 Transaction Closing.
 
 
(a) The closing of the Transaction Sale (the “Transaction Closing”) shall take
place at the offices of Weil, Gotshal & Manges, LLP, 767 Fifth Avenue, New York,
New York, 10153 at 10:00 a.m. on the date (the “Transaction Closing Date”) on
the first Business Day on which the conditions to the Transaction Closing set
forth in Article VI are satisfied or waived.
 
 
(b) At the Transaction Closing, (i) Seller shall deliver to Buyer, free and
clear of any Liens, the Shares and one or more certificates representing all of
the Shares (in each case other than any Shares previously purchased at a First
Sale Closing), duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank, and bearing or accompanied by
all requisite stock transfer stamps, and (ii) Buyer shall pay to Seller the
amounts referred to in Section 2.4(c) in accordance with such Section.
 
 
Section 2.4 Payments.
 
 
(a) Transaction Payments.  No later than the 35th day after the last day of each
of the final fiscal quarter in 2009 and each fiscal quarter thereafter ending
prior to or on the earlier of (x) the Transaction Closing Date and (y) the later
of September 26, 2010 and the date on which the Master Agreement is terminated,
Buyer shall pay to Seller, by wire transfer of immediately available funds to an
account designated by Seller at least two Business Days prior to such payment
date, an amount equal to the aggregate Current Transaction Payment, if any, in
respect of the preceding fiscal quarter.  For purposes of this Section and all
other provisions of this Agreement:
 
 
“Current Transaction Payment” means, as of the last day of any fiscal quarter
(or, with respect to the fiscal quarter, if any, in which the Transaction
Closing occurs, as of the Transaction Closing Date), an amount with respect to
each Share held by Seller as of the applicable date equal to the excess, if any,
of (i) one two-hundredth of the greater of (x) the Cumulative Target Amount as
of such date and (y) 20 percent of Available Cash from Operations for the period
from September 28, 2009 through such date over (ii) the cumulative amount of
dividends paid and other Current Transaction Payments made with respect to such
Share from and after the date hereof and prior to the date payment of the
Current Transaction Payment is to be made.  For the avoidance of doubt, for
purposes of calculating the Current Transaction Payment for the fiscal quarter
ending
 

 
8

--------------------------------------------------------------------------------

 

 
September 26, 2010, the Shares held by the Seller shall be those Shares held by
the Seller prior to giving effect to the First Sale.
 
 
“Cumulative Target Amount” means, as of the last day of any fiscal quarter, the
cumulative target amount set forth on Schedule 1.1 for such fiscal quarter; and,
with respect only to the Transaction Closing Date, the sum of (i) the Pro Rata
Portion of the quarterly target amount set forth on Schedule 1.1 for the fiscal
quarter during which Transaction Closing occurs plus (ii) the cumulative target
amount set forth on Schedule 1.1 for the fiscal quarter ended immediately
preceding the fiscal quarter in which the Transaction Closing occurs.
 
 
“Pro Rata Portion” means on the Transaction Closing Date, with respect to a
quarterly target amount, the product of such quarterly amount and a fraction,
the numerator of which is the total number of days that have elapsed within such
fiscal quarter prior to and including such date and the denominator of which is
the total number of days in such fiscal quarter.
 
 
“Available Cash From Operations” means, with respect to any period, cash
generated from operations of the Company during such period and available for
payment of dividends, determined in a manner consistent with past practice after
due consideration for all future cash needs of the Company, but excluding all
costs and cash needs incurred or arising pursuant to the Crimson Transaction
Documents.
 
 
(b) First Closing Payment.  At the First Sale Closing, Buyer shall pay to Seller
$2 billion by wire transfer of immediately available funds to an account
designated by Seller at least two Business Days prior to such date.  Ten days
following the First Sale Closing, Buyer shall deliver to Seller a certificate of
Buyer’s Chief Financial Officer or one of his or her direct reports certifying
to the amount of Available Cash From Operations as of the First Sale Closing
Date.
 
 
(c) Transaction Closing Payment.  At the Transaction Closing, Buyer shall pay to
Seller, by wire transfer of immediately available funds to any account
designated by Seller at least two Business Days prior to such date, an amount
equal to the Base Transaction Purchase Price plus an amount equal to Buyer’s
estimate, based on reasonably available information at such time, of the Current
Transaction Payment for the Transaction Closing Date plus, if the First Sale
Closing has occurred prior to the Transaction Closing, the Aggregate Contingent
First Sale Purchase Price.  At such time as the final post-closing purchase
price adjustments have been made to amounts payable
 
 
9

--------------------------------------------------------------------------------


 
at the closing under the Crimson Transaction Documents, Buyer shall deliver to
Seller a certificate of Buyer’s Chief Financial Officer or one of his or her
direct reports certifying to the amount of Available Cash from Operations as of
the Transaction Closing Date, and Buyer shall pay to Seller, or Seller shall pay
to Buyer, as the case may be, the amount by which the actual Current Transaction
Payment for the Transaction Closing Date exceeds or is less than the estimate of
such amount utilized at the Transaction Closing, in either case together with
interest thereon accruing from the Transaction Closing Date to the date of
payment at the Prime Rate.  The payment obligations under this Section 2.4(c)
will apply in lieu of any obligation to pay the Current Transaction Payment for
the fiscal quarter during which the Transaction Closing occurs.  For purposes of
this Section and all other provisions of this Agreement:
 
 
“Base Transaction Purchase Price” means an amount equal to the product of (i)
$29,000,000 and (ii) the number of Transaction Shares.
 
 
“Prime Rate” means the rate of interest per annum equal to the rate of interest
published from time to time by the Wall Street Journal as the prime rate at the
large U.S. money center banks.
 
 
“Aggregate Contingent First Sale Purchase Price” means $222,222,222.
 
 
(d) Turnover Payment.  In the event that the Transaction Closing does not occur,
following the later of (x) the termination of this Agreement and (y) the 36th
day following the First Sale Closing (the later of (x) or (y), the “Turnover
Payment Trigger Date”), the Seller shall pay to Buyer, as hereinafter set forth,
an amount (the "Turnover Amount") equal to the lesser of (i) the aggregate
Transaction Payments made with respect to any Share held by Seller or any of its
Affiliates as of such date and (ii) the sum of (A) such Share’s allocable share
of the amount of Available Cash from Operations for the period from September
28, 2009 through the fiscal quarter ending on or prior to the Turnover Payment
Trigger Date that was not distributed prior to such date and (B) the Excess
Dividend Amount with respect to such Share.  Seller shall be obligated to pay
the Turnover Amount solely out of dividends received by Seller following the
Turnover Payment Trigger Date and shall make payments in respect of such
obligation until the Turnover Amount shall have been paid in full, with each
such payment being made within two Business Days following the payment of any
dividend to Seller or any of its Affiliates on any Share.
 
 
“Excess Dividend Amount” means with respect to any Share, the excess (if any) of
(i) the sum of the dividends paid on such Share during the period from
 

 
10

--------------------------------------------------------------------------------

 

 
September 28, 2009 through the Turnover Payment Trigger Date and the aggregate
Current Transaction Payments paid on such Share over (ii) the greater of (A) the
cumulative target amount through the fiscal quarter ending on or prior to the
Turnover Payment Trigger Date divided by 200 and (B) the Available Cash from
Operations from September 28, 2009 through the fiscal quarter ending on or prior
to the Turnover Payment Trigger Date divided by 1000.
 
 
ARTICLE III
 
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
 
Seller hereby represents and warrants to Buyer, as of the date hereof and as of
the applicable Closing Date, as follows:
 
 
Section 3.1 Status.  Seller is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except for any
failure to be in good standing that would not reasonably be expected to hinder
or delay the consummation of the First Sale or the Transaction Sale.
 
 
Section 3.2 Authority; etc.  Seller has full power and authority to execute,
deliver and perform its obligations under this Agreement.  The execution,
delivery and performance of this Agreement have been duly and validly authorized
and approved by all necessary action of Seller and no additional authorization
or consent is required under its Organizational Documents in connection with the
execution, delivery and performance by it of this Agreement.  This Agreement is
a legal, valid and binding obligation of Seller, enforceable against it in
accordance with its terms, except to the extent enforcement may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability affecting the rights of
creditors and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).
 
 
Section 3.3 Governmental Authorization; Non-Contravention.  The execution,
delivery and performance of this Agreement by Seller and the consummation by it
of the transactions contemplated by this Agreement to which Seller is a party
will not (i) conflict with, or constitute a material default under, or result in
a material breach of, or result in the termination, cancellation, modification
or acceleration (whether after the filing of notice or the lapse of time or
both) of any material right or obligation of Seller under any material contract
or other instrument to which Seller is a party, (ii) require the consent,
authorization, approval or waiver of, or any registrations or filings with or
notices to, any Person, (iii) violate any provision of Seller’s Organizational
Documents or
 
 
11

--------------------------------------------------------------------------------


 
(iv) violate or result in a breach of, or constitute a default under, any Law or
order to which Seller is subject, except, in the case of clauses (i) and (ii),
as would not reasonably be expected to impair or delay the ability of the Seller
to consummate the transactions contemplated by, or perform its obligations
under, this Agreement.
 
 
Section 3.4 Title to Shares.  Seller owns the Shares (except, as of the
Transaction Closing Date, for any Shares purchased at the First Sale Closing),
beneficially and of record, free and clear of any Lien (other than those Liens
arising under the terms of the Stockholders Agreement, which shall be terminated
at the Transaction Closing).  Upon delivery of and payment for the Shares at the
Closing, Buyer will acquire good and valid title to all of the Shares (except,
as of the Transaction Closing Date, for any Shares purchased at the First Sale
Closing), free and clear of any Lien (other than those set forth in the
Stockholders Agreement, which shall be terminated at the Transaction
Closing).  The Shares constitute all equity interests in the Company owned or
held by Seller or any of its Affiliates.
 
 
Section 3.5 No Judgments, Litigation.  There is no outstanding judgment, order,
writ, injunction, decree or award of any Governmental Authority, or any civil,
criminal or administrative action, claim, litigation, arbitration,
investigation, hearing or other proceeding of or before any Governmental
Authority or arbitrator pending or, to the knowledge of Seller, threatened,
against either Seller or any of its Affiliates which questions the validity of
any of the transactions contemplated hereby or any action taken or to be taken
pursuant to this Agreement or in which it is sought to restrain or prohibit any
such transactions or to obtain damages or other relief in connection with this
Agreement except in each case, as would not, individually or the aggregate,
reasonably be expected to impair or delay the ability of the Seller to
consummate the transactions contemplated by, or perform its obligations under,
this Agreement.
 
 
Section 3.6 Finders’ Fees.  Except for Barclays Capital, whose fees and expenses
will be paid by Seller, there is no investment banker, broker, finder or other
intermediary retained by or authorized to act on behalf of Seller or any of its
Affiliates who might be entitled to any fee or commission from Buyer or any of
its Affiliates upon consummation of the transactions contemplated hereby,
provided that the pendency of a claim for fees and commissions that would not
reasonably be expected to hinder or delay the consummation of the First Sale or
the Transaction Sale shall not constitute a material breach of this
representation and warranty solely for purposes of Section 6.2(a).
 

 
12

--------------------------------------------------------------------------------

 

 
ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
 
Buyer hereby represents and warrants to Seller, as of the date hereof and as of
the applicable Closing Date, as follows:
 
 
Section 4.1 Status.  Buyer is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except for any
failure to be in good standing that would not reasonably be expected to hinder
or delay the consummation of the First Sale or the Transaction Sale.
 
 
Section 4.2 Authority; etc.  Buyer has full power and authority to execute,
deliver and perform its obligations under this Agreement.  The execution,
delivery and performance of this Agreement have been duly and validly authorized
and approved by all necessary action of Buyer and no additional authorization or
consent is required under the Organizational Documents of Buyer in connection
with the execution, delivery and performance by them of this Agreement.  This
Agreement is a legal, valid and binding obligation of Buyer, enforceable against
it in accordance with its terms, except to the extent enforcement may be limited
by applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability affecting the rights of
creditors and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).
 
 
Section 4.3 Governmental Authorization; Non-Contravention.  The execution,
delivery and performance of this Agreement by Buyer and the consummation by
Buyer of the transactions contemplated by this Agreement will not (i) conflict
with, or constitute a material default under, or result in a material breach of,
or result in the termination, cancellation, modification or acceleration
(whether after the filing of notice or the lapse of time or both) of any
material right or obligation of Buyer under any material contract or other
instrument to which Buyer is a party, (ii) require the consent, authorization,
approval or waiver of, or any registrations or filings with or notices to, any
Person, (iii) violate any provision of the Organizational Documents of Buyer or
(iv) violate or result in a breach of, or constitute a default under, any Law or
order to Buyer is subject, except, in the case of clauses (i) and (ii), as would
not reasonably be expected to impair or delay the ability of the Buyer to
consummate the transactions contemplated by, or perform its obligations under,
this Agreement.
 
 
Section 4.4 No Judgments, Litigation.  There is no outstanding judgment, order,
writ, injunction, decree or award of any Governmental Authority, or any civil,
criminal or
 
 
13

--------------------------------------------------------------------------------


 
administrative action, claim, litigation, arbitration, investigation, hearing or
other proceeding of or before any Governmental Authority or arbitrator pending
or, to the knowledge of Buyer or the Company, threatened, against either Buyer
or the Company or any of their Affiliates which questions the validity of the
transactions contemplated hereby or any action taken or to be taken pursuant to
this Agreement or in which it is sought to restrain or prohibit such
transactions or to obtain damages or other relief in connection with this
Agreement except in each case, as would not, individually or the aggregate,
reasonably be expected to impair or delay the ability of the Buyer to consummate
the transactions contemplated by, or perform its obligations under, this
Agreement.
 
 
Section 4.5 Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary retained by or authorized to act on behalf of Buyer or any of
its Affiliates who might be entitled to any fee or commission from Buyer or any
of its Affiliates as a result of consummation of the transactions contemplated
hereby.
 
 
ARTICLE V
 
 
CERTAIN COVENANTS
 
 
Section 5.1 Crimson Transactions.
 
 
(a) Seller on behalf of itself and its Affiliates hereby (i) irrevocably
(subject only to Section 7.2 and Section 7.3) waives and releases any right of
veto, objection or consent it may have under contract or arising under Law
arising from or relating to the Crimson Transactions, (ii) agrees to vote the
Shares and take all actions and furnish all consents and approvals necessary or
desirable (including attendance at meetings in person or by proxy for purposes
of obtaining a quorum and execution of written consents in lieu of meetings) to
obtain any required corporate approvals or to assist in the consummation of all
transactions contemplated by the Crimson Transaction Documents, including, but
not limited to, any financing transaction contemplated by the Crimson
Transaction Documents or any transaction referred to in Section 5.3, provided
that Seller shall not be required to take any action that would be materially
adverse to Seller and its Affiliates and (iii) agrees to cooperate with requests
to take any other actions reasonably necessary to facilitate the closing of the
First Closing and the Transaction Closing, provided that (x) Seller and its
Affiliates shall not be required to become a party to any agreement or to
otherwise incur or assume any liability in respect of the Crimson Transactions
or arising under or related to a Crimson Transaction Document or any transaction
referred to in Section 5.3 and (y) the foregoing waiver and release shall not
(A) be effective with respect to any
 
 
14

--------------------------------------------------------------------------------


 
amendments to the Crimson Transaction Documents after the date hereof to the
extent such amendments constitute or require actions to occur prior to the
Transaction Closing which would both (I) be subject to rights of Seller and its
Affiliates under Section 3.1(a)(ii) or Section 3.1(a)(iii) of the Stockholders
Agreement and (II) be materially adverse to Seller and its Affiliates or (B) in
the event the Crimson Transaction is terminated, be deemed to constitute a
waiver of any objection asserted by Seller or its Affiliates under the
Stockholders Agreement or Law regarding any matter that did not arise from the
Crimson Transaction.
 
 
(b) Subject to clause (y) in the foregoing Section 5.1(a), Seller shall not
exercise or permit to be exercised by any of its Affiliates any right of veto,
objection or consent set forth in the Stockholders Agreement in any manner that
could delay, retard or frustrate the consummation of the Crimson Transactions.
 
 
(c) Without limiting any rights Seller may have pursuant to the Stockholders
Agreement to information or access, Buyer shall provide Seller with updates from
time to time regarding the status of the Crimson Transactions (including prompt
notice of the execution of any amendment, supplement, waiver or other
modification of the Master Agreement, and, if requested by Seller, copies
thereof) and progress towards the satisfaction of closing conditions under the
Crimson Transaction Documents, provided that all such information shall be
treated by Seller as “Confidential Information” as defined in and in accordance
with Section 4.3 of the Stockholders Agreement.
 
 
(d) In the event the Master Agreement is terminated and Buyer or any of its
Affiliates (other than the Company or one of its Subsidiaries) collects cash
proceeds as a result of damage claims asserted against Crimson or any of its
Affiliates in respect of any breach of the Crimson Transaction Documents, Buyer
shall remit to Seller promptly following Buyer’s or its Affiliates’ receipt
thereof, 12.34 percent of the net amount of such damage claim proceeds.
 
 
Section 5.2 Restrictions on Transfer.  Notwithstanding any rights granted under
the Stockholders Agreement, Seller hereby agrees it shall not Transfer any of
the Shares to a Permitted Transferee (as defined in the Stockholders Agreement)
prior to the earlier of any Transaction Closing or the termination of this
Agreement.
 
 
Section 5.3 Other Transactions.  The waiver and release of any and all rights of
veto, objection or consent that Violet and its Affiliates have granted with
respect to the
 
 
15

--------------------------------------------------------------------------------


 
Crimson Transactions pursuant to Section 5.1 are hereby also granted irrevocably
(subject only to Sections 7.2 and 7.3), mutatis mutandis, with effect from and
after September 26, 2010 (subject only to Sections 7.2 and 7.3), with respect to
any other transaction that would otherwise be subject to Section 3.1(a)(i) of
the Stockholders Agreement except in the case of any transaction (a “Subject
Transaction”) which, in the reasonable opinion of two Nationally Recognized
Investment Banks (as defined in the Liquidity Rights Agreement) selected by the
Vivendi Group, would make the consummation of an underwritten public offering
(as referred to and described in the Liquidity Rights Agreement) of the Company
(during the pendency of and immediately following the Subject Transaction)
unable to be achieved except at a valuation that would be substantially below
the valuation that could be achieved in such an underwritten public offering of
the Company immediately prior to the entry into the Subject Transaction (it
being understood and agreed that the Crimson Transaction would enable an
underwritten public offering of the Company to be achieved at a valuation that
is not substantially below the valuation of the Company immediately prior to the
entry into the Master Agreement), provided that the foregoing exception shall
not apply (and such waiver and release shall be applicable) to (A) any
transaction substantially similar to the Crimson Transactions (including with
Time Warner, News Corporation or Crimson), or (B) any sale, merger or
consolidation of the Company following which the Vivendi group holds solely cash
and marketable securities (or securities that would be marketable upon exercise
of registration rights available within 180 days following consummation of such
transaction) and in which Vivendi receives the same consideration for its equity
(measured on a per share basis) as does Parent).
 
 
Section 5.4 Liquidity Right.
 
 
(a) Seller, on behalf of itself and its Affiliates, hereby irrevocably waives
any right to deliver any notice or to exercise any rights that may arise under
Section 2.1 of the Liquidity Rights Agreement between the date hereof and the
expiration of the period, if any, during which a Post-Termination Registration
Notice, if any, may be delivered pursuant to Section 5.4(b).
 
 
(b) In the event the Crimson Transaction Documents are terminated, then, during
the 15 day period following the later of (i) the date of such termination and
(ii) January 1, 2011, Seller shall have the right to deliver a “Special
Registration Notice” as defined in and in accordance with the Liquidity Rights
Agreement (other than the requirement that such notice be provided between
November 15 and December 10 of a calendar year).  Any such notice delivered
pursuant to the immediately preceding sentence is referred to herein as a
“Post-Termination Registration Notice” and shall be treated as any other Special
Registration Notice that may be submitted pursuant to the Liquidity Rights
 
 
16

--------------------------------------------------------------------------------


 
Agreement except as provided herein.  The terms of the Liquidity Rights
Agreement shall apply mutatis mutandis to the Post-Termination Registration
Notice, provided that (i) the process for determining “Fully Distributed Public
Market Value” under Section 5.1 of the Liquidity Rights Agreement, including the
engagement of Appraisers (as defined in the Liquidity Rights Agreement) shall
commence immediately upon receipt of a Post-Termination Registration Notice,
(ii) the proviso to Section 5.1(d) of the Liquidity Rights Agreement regarding
the timing of the delivery of appraisals shall not apply and (iii) the
registration milestones set forth in clauses (i) and (ii) of Section 2.1(b) of
the Liquidity Rights Agreement shall not apply and clause (iv) shall be deemed
modified to require consummation of the requested offering no later than the
five month anniversary of delivery of the Post-Termination Registration Notice
rather than September 30 of a Registration Year (as defined in the Liquidity
Rights Agreement) (subject, for the avoidance of doubt, to the same
qualifications on such timing obligation as would apply under the Liquidity
Rights Agreement in the case of a registration required to be consummated by
September 30); provided that, (x) such period shall be extended (but not for
more than 45 days) if reasonably necessary to comply with financial statement
requirements of the Securities & Exchange Commission and (y) in the event that
the period for consummation of the requested offering would end (A) in the last
week in August or the week in which the holiday known as “Labor Day” occurs,
such period shall be extended to the end of the week after the week in which
Labor Day occurs or (B) between December 15 through January 7, such period shall
be extended to the end of the second full week in such January.  Except as
provided in this Section 5.4, the Liquidity Rights Agreement remains in full
force and effect in accordance with its terms as of the date hereof.
 
 
(c) Buyer shall cause the Company to comply with any obligations under the LRA
incident to the rights granted to Seller under this ‎Section 5.4.
 
 
Section 5.5 Reasonable Best Efforts.
 
 
(a) Each party shall use its reasonable best efforts to take or cause to be
taken all actions, and to do or cause to be done all things that are necessary,
proper or advisable in order for such party to fulfill and perform its
respective obligations in respect of this Agreement, to cause the conditions to
its respective obligations set forth in Article VI to be fulfilled and otherwise
to consummate and make effective the transactions contemplated hereby.
 

 
17

--------------------------------------------------------------------------------

 

 
(b) Each party shall, as promptly as practicable, (i) make, or cause to be made,
all filings and submissions required under any Law applicable to such party or
any of its Affiliates, and give such reasonable undertakings as may be required
in connection therewith and (ii) use reasonable best efforts to obtain, or cause
to be obtained, all consents, authorizations and approvals from all Governmental
Authorities necessary to be obtained by such party or any of its Affiliates, in
each case in connection with this Agreement or the consummation of the
transactions contemplated hereby.
 
 
Section 5.6 Notice of Certain Events.  From and after the date hereof until the
Closing Date, each party shall promptly notify the other party of the occurrence
of any breach by such party of any representation, warranty, covenant or
agreement contained in this Agreement that is reasonably likely to make the
satisfaction of the closing conditions set forth in Article VI impossible or
unlikely.
 
 
Section 5.7 Resignations.  At the Transaction Closing, Seller shall deliver to
the Company the resignations of any director of the Company or any of its
Subsidiaries who has been designated by Seller or any of its Affiliates to serve
on any such board.
 
 
Section 5.8 Public Announcements.  None of the parties hereto (nor any of their
respective Affiliates) shall issue any other press release or make any other
public announcement with respect to the terms of this Agreement or the First
Sale or the Transaction Sale without the prior agreement of the other party,
except (i) for any press release or other public announcement that contains no
additional information regarding the transactions contemplated hereby beyond the
information contained in the press release being issued on the day hereof that
has been agreed to in advance by Buyer and Seller and (ii) as may be required by
Law or by any listing agreement with a national securities exchange.
 
 
Section 5.9 Mutual Release.  Seller, on the one hand, and Buyer and the Company
(which Buyer shall cause to execute such release), on the other hand, shall, on
behalf of itself and its Affiliates, execute and deliver at the Transaction
Closing a release in the form attached as Exhibit A (the “Mutual Release”).  Any
agreements in effect between or among Buyer and/or the Company or any of their
respective Subsidiaries, on one hand, and Seller and/or any of its Subsidiaries,
on the other hand, that are not listed on the Schedule to the Mutual Release
shall remain in full force and effect notwithstanding the Transaction Closing in
accordance with their terms.
 

 
18

--------------------------------------------------------------------------------

 

 
Section 5.10 Provision of Determination of Available Cash From Operations.  For
each fiscal quarter for which a Current Transaction Payment is payable, Buyer
shall deliver to Seller (a) a calculation furnished by the Chief Financial
Officer of Buyer or one of his or her direct reports of the determination of
Available Cash from Operations for such fiscal quarter and a reconciliation, if
applicable to available cash as determined in accordance with the May 11, 2004
non-binding letter of intention from Buyer to Seller and (b) such available
documentation as Seller may reasonably request from time to time related to the
such calculation and reconciliation.
 
 
Section 5.11 Further Assurances.  Following the First Sale Closing and the
Transaction Closing, as applicable, Seller shall, and shall cause its Affiliates
and representatives to, execute and deliver such additional instruments,
documents, conveyances or assurances and take such other actions as shall be
necessary, or otherwise reasonably be requested by Buyer to confirm and assure
the rights and obligations provided for in this Agreement and render effective
the consummation of the transaction contemplated hereby, or otherwise to carry
out the intent and purposes of this Agreement.
 
 
ARTICLE VI
 
 
CONDITIONS PRECEDENT
 
 
Section 6.1 Conditions to the Obligations of the Parties.  The obligations of
the parties to consummate the First Sale Closing or the Transaction Closing, as
applicable, shall be subject to the fulfillment of the following condition as of
the applicable Closing Date: consummation of the transactions contemplated to
occur at such Closing shall not have been restrained, enjoined by any court
having jurisdiction or otherwise prohibited or made illegal by any applicable
Law.
 
 
Section 6.2 Conditions to Obligations of Buyer.  The obligations of Buyer to
consummate the First Sale Closing or the Transaction Closing, as applicable,
shall be subject to the fulfillment at or prior to such Closing of the following
additional conditions:
 
 
(a) Representations and Warranties.  The representations and warranties of
Seller contained in this Agreement and in any certificate or other writing
delivered pursuant hereto, other than the representations and warranties
contained in Section 3.4, shall be true and correct in all material respects,
and the representations and warranties contained in Section 3.4 shall be true
and correct in all respects, at and as of the date hereof and at and as of the
applicable Closing
 
 
19

--------------------------------------------------------------------------------


 
Date with the same effect as though made at and as of the applicable Closing
Date.
 
 
(b) Performance of Covenants.  Seller shall have in all material respects duly
performed and complied with all agreements, covenants and conditions required by
this Agreement to be performed or complied with by it at or prior to such
Closing.
 
 
(c) Officer’s Certificate.  Seller shall have delivered to Buyer a certificate,
dated the Closing Date and signed by a duly authorized officer to the effect set
forth in Sections 6.2(a) and (b).
 
 
Section 6.3 Conditions to Obligations of Seller.  The obligation of Seller to
consummate the First Sale Closing or the Transaction Closing, as applicable,
shall be subject to the fulfillment at or prior to such Closing of the following
additional conditions:
 
 
(a) Representations and Warranties.  The representations and warranties of Buyer
contained in this Agreement and in any certificate or other writing delivered
pursuant hereto shall be true and correct in all material respects at and as of
the date hereof and at and as of the applicable Closing Date with the same
effect as though made at and as of the applicable Closing Date.
 
 
(b) Performance of Covenants.  Buyer shall have in all material respects duly
performed and complied with all agreements, covenants and conditions required by
this Agreement to be performed or complied with by it at or prior to such
Closing.
 
 
(c) Officer’s Certificate.  Buyer shall have delivered to Seller a certificate,
dated the Closing Date and signed by a duly authorized officer to the effect set
forth in Sections 6.3(a) and (b).
 
 
Section 6.4 Additional Conditions to Obligations of the Parties.  The obligation
of the parties to consummate the Transaction Closing shall be subject to the
fulfillment at or prior to the Transaction Closing of the following additional
conditions:
 

 
20

--------------------------------------------------------------------------------

 

 
(a) Crimson Transactions.  Buyer shall have provided to Seller a certificate
stating that the closing conditions set forth in the Crimson Transaction
Documents shall have been satisfied (or waived by the party having the right to
waive such condition).
 
 
(b) Mutual Release.  As a condition to the obligations of Seller, Buyer shall
have executed and delivered to Seller the Mutual Release, dated and effective as
of the Transaction Closing Date.  Similarly, as a condition to the obligations
of Buyer, Seller shall have executed and delivered to Buyer the Mutual Release,
dated and effective as of the Transaction Closing Date.
 
 
ARTICLE VII
TERMINATION
 
 
Section 7.1 Termination.  Subject to Section 7.2 and Section 7.3, this Agreement
may be terminated at any time prior to the Closing:
 
 
(a) by the written agreement of Buyer and Seller;
 
 
(b) by either Buyer or Seller by notice to the other party, if:
 
 
(i) the Transaction Closing shall not have been consummated prior to any
termination of the Crimson Transaction Documents or
 
 
(ii) (A) there shall be any Law that makes consummation of the Closing illegal
or otherwise prohibited or (B) any judgment, injunction, order or decree of any
Governmental Authority having competent jurisdiction enjoining any party from
consummating the Closing is entered and such judgment, injunction, order or
decree shall have become final and nonappealable;
 
 
(c) by Buyer by notice to Seller, if a breach of any representation or warranty
or failure to perform any covenant or agreement on the part of Seller set forth
in this Agreement shall have occurred that would cause a condition to Buyer’s
obligations under Article VI not to be satisfied, and such breach is incapable
of being cured within 30 days of notice of such breach, provided that Buyer
shall not have the right to terminate this Agreement pursuant to this
 
 
21

--------------------------------------------------------------------------------


 
Section 7.1(c) if Buyer is then in material breach or violation of its
representations, warranties or covenants contained in this Agreement; or
 
 
(d) by Seller by notice to Buyer, if a breach of any representation or warranty
or failure to perform any covenant or agreement on the part of Buyer set forth
in this Agreement shall have occurred that would cause a condition to Seller’s
obligations under Article VI not to be satisfied, and such breach is incapable
of being cured within 30 days of notice of such breach or, in the case of any
breach of a payment obligation in Section 2.4(a) that is not cured within 15
days (provided that cure requires payment of interest is paid on the delayed
payment at the Prime Rate plus 5% during the period of delay), provided that
Seller shall not have the right to terminate this Agreement pursuant to this
Section 7.1(d) if Seller is then in material breach or violation of its
representations, warranties or covenants contained in this Agreement.
 
 
(e) For the avoidance of doubt, during the pendency of any dispute as to whether
either party is in material breach of its obligations hereunder, any termination
right asserted under Sections 7.1(c) and 7.1(d) shall not be effective unless
and until a final determination regarding such dispute or a mutual agreement to
resolve such dispute, and following resolution, the party determined or agreed
to be in breach shall have the opportunity to promptly cure following any such
determination.
 
 
Section 7.2 Effect of Termination.  If this Agreement is terminated pursuant to
Section 7.1, this Agreement shall cease to be of any effect without liability of
any party (or any of its directors, officers, employees, stockholders,
Affiliates or agents representatives or advisors) to the other party hereto;
provided that (i) in the event this Agreement is terminated prior to the First
Sale other than by Buyer under Section 7.1(c), the rights and obligations of the
parties hereunder with respect to the consummation of the First Sale shall
nevertheless remain in effect subject to the terms and conditions hereof, (ii)
the provisions of this Section 7.2 and Sections 1.1, 1.2, 2.4, 5.1(a), 5.1(b),
5.3, 5.4, 5.6, 7.1, the applicable indemnification provisions of Article VIII
(to the extent that a First Sale has occurred) and Article IX, shall survive any
termination hereof pursuant to Section 7.1, provided that survival of Sections
5.1(a) and 5.3 shall not apply following any termination for material breach by
Buyer and (iii) no such termination shall relieve either party of liability for
a breach of this Agreement.
 
 
Section 7.3 Effectiveness of Consents; Disputes.  The agreements of Seller in
Sections 5.1(a) and Section 5.3 shall not be effective during the pendency of a
dispute as provided in this Section 7.3.  In the event of a dispute as to
whether a party has the right
 
 
22

--------------------------------------------------------------------------------


 
to terminate this Agreement for breach under Section 7.1 or a dispute as to the
satisfaction of closing conditions, then notwithstanding anything to the
contrary, the effectiveness of the agreements of Seller contained in Sections
5.1(a) and 5.3 shall not be in force pending resolution of dispute.  If it is
finally determined that Buyer was in breach, such agreements shall continue to
have no effect unless and until Buyer promptly cures such breach, provided that
in the case of a failure to have consummated a First Sale or a Transaction Sale,
such cure shall include the applicable payments under Article II plus the
payment of simple interest at the Prime Rate in respect of the period in which
the applicable Closing was not consummated.  If it is finally determined that
Buyer was not in breach, such suspension shall immediately be lifted and such
agreements shall again be in full force and effect, it being understood, for the
avoidance of doubt, that during the pendency of any such dispute, Buyer shall be
free without claim by Seller to proceed with pre-closing activities relating to
the Crimson Transactions, but not to consummate such Crimson Transactions.
 
 
ARTICLE VIII
INDEMNIFICATION
 
 
Section 8.1 Survival.  The representations, warranties, covenants and agreements
of the parties contained in this Agreement or in any certificate or other
writing delivered pursuant hereto or in connection herewith shall survive the
First Sale Closing and/or the Transaction Closing, as applicable, indefinitely.
 
 
Section 8.2 Indemnification by Seller.  From and after the applicable Closing,
Seller shall defend, indemnify and hold harmless Buyer, its Affiliates (which
for this purpose shall include the Company and its Subsidiaries), and their
respective officers, directors, employees, agents, successors and assigns
(collectively, the “Buyer Indemnitees”) from and against, and pay or reimburse
the Buyer Indemnitees for, any and all Losses resulting from (a) any inaccuracy
in or breach of any representation or warranty when made or deemed made by
Seller in this Agreement or (b) any breach or default in performance by Seller
of any covenant or agreement under this Agreement, it being understood, for the
avoidance of doubt, that the case of the First Sale Closing, the foregoing
indemnity shall only apply to those representations, warranties, covenants or
agreements made, performed or to be performed by their terms, prior to the First
Sale Closing.
 
 
Section 8.3 Indemnification by Buyer.  From and after the applicable Closing,
Buyer shall defend, indemnify and hold harmless Seller and its officers,
directors, employees, agents, successors and assigns (collectively, the “Seller
Indemnitees”) from and against, and pay or reimburse the Seller Indemnitees for,
any and all Losses resulting
 
 
23

--------------------------------------------------------------------------------


 
from (a) any inaccuracy in or breach of any representation or warranty made or
deemed made by Buyer in this Agreement, (b) any breach or default in performance
by Buyer of any covenant or agreement under this Agreement or (c) any Third
Party Claim asserted by Crimson (or a third party purporting to act on behalf of
Crimson) against a Seller Indemnitee arising from the Crimson Transactions, it
being understood, for the avoidance of doubt, that the case of the First Sale
Closing, the foregoing indemnity in clauses (a) and (b) shall only apply to
those representations, warranties, covenants or agreements made, performed or to
be performed by their terms, prior to the First Sale Closing.
 
 
Section 8.4 Certain Limitations.
 
 
(a) Except as provided in Section 9.9, the indemnity provided for in this
Article VIII shall be the sole and exclusive remedy of Buyer Indemnitees or
Seller Indemnitees, as the case may be, after the Closing for any inaccuracy of
any representation or warranty of, or breach of this Agreement by, Seller, on
the one hand, or Buyer or the Company, on the other hand; provided that nothing
herein shall limit in any way any such party’s remedies in respect of fraud,
intentional misrepresentation or omission or intentional misconduct by the other
party constituting or resulting in any breach of this Agreement.
 
 
(b) No party to this Agreement (or any of its Affiliates) shall, in any event,
be liable or otherwise responsible to any other party (or any of its Affiliates)
for any punitive damages of such other party (or any of its Affiliates) arising
out of or relating to this Agreement or the performance or breach hereof, except
to the extent such amounts are payable to a third party in respect of a Third
Party Claim.
 
 
Section 8.5 Third Party Claim Procedures.  In the case of any Litigation
asserted by a third party (a “Third Party Claim”) against a party entitled to
indemnification under this Agreement (an “Indemnified Party”), notice shall be
given by the Indemnified Party to the party required to provide indemnification
(the “Indemnifying Party”) promptly after such Indemnified Party has actual
knowledge of such Third Party Claim, and the Indemnified Party shall permit the
Indemnifying Party (at the expense of such Indemnifying Party and so long as the
Indemnifying Party acknowledges in writing its obligation to indemnify the
Indemnified Party for Losses related to such Third Party Claim) to assume the
defense of such Third Party Claim, provided that (a) counsel for the
Indemnifying Party who shall conduct the defense of such Third Party Claim shall
be reasonably satisfactory to the Indemnified Party, and the Indemnified Party
may participate in such defense at such Indemnified Party’s expense, and (b) the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying
 
 
24

--------------------------------------------------------------------------------


 
Party of its indemnification obligation under this Agreement except to the
extent that such failure results in a lack of actual notice to the Indemnifying
Party and such Indemnifying Party is materially prejudiced as a result of such
failure to give notice.  If the Indemnifying Party does not promptly assume the
defense of such Third Party Claim following notice thereof, the Indemnified
Party shall be entitled to assume and control such defense and to settle or
agree to pay in full such Third Party Claim without the consent of the
Indemnifying Party without prejudice to the ability of the Indemnified Party to
enforce its claim for indemnification against the Indemnifying Party
hereunder.  Except with the prior written consent of the Indemnified Party, no
Indemnifying Party, in the defense of any such Third Party Claim, shall consent
to entry of any judgment or enter into any settlement that provides for
injunctive or other nonmonetary relief affecting the Indemnified Party or that
does not include as an unconditional term thereof the giving by each claimant or
plaintiff to such Indemnified Party of an irrevocable release from all liability
with respect to such Third Party Claim.  If the Indemnified Party in good faith
determines that the conduct of the defense or any proposed settlement of any
Third Party Claim would reasonably be expected to affect adversely the
Indemnified Party’s Tax liability or the ability of the Company or any of its
Subsidiaries to conduct its business, or that the Indemnified Party may have
available to it one or more defenses or counterclaims that are inconsistent with
one or more of those that may be available to the Indemnifying Party in respect
of such Third Party Claim, the Indemnified Party shall have the right at all
times to take over and control the defense, settlement, negotiation or
Litigation relating to any such Third Party Claim at the sole cost of the
Indemnifying Party; provided that if the Indemnified Party does so take over and
control, the Indemnified Party shall not settle such Third Party Claim without
the written consent of the Indemnifying Party, such consent not to be
unreasonably withheld or delayed.  In any event, Seller and Buyer shall
cooperate in the defense of any Third Party Claim subject to this Article VIII
and the records of each shall be reasonably available to the other with respect
to such defense.
 
 
ARTICLE IX
MISCELLANEOUS
 
 
Section 9.1 Notices.  All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five Business Days following sending by registered or certified
mail, postage prepaid, (b) when sent, if sent electronically or by facsimile,
during the normal business hours on any Business Day of the recipient, or one
Business Day after the date sent, if sent electronically or by facsimile, after
the normal business hours of the recipient,  (c) when delivered, if delivered
personally to the intended recipient and (d) one Business Day following sending
by overnight delivery via a national courier service (two Business Days
following sending by overnight international delivery via international courier
service), in each case, addressed to a party at the following address for such
party:
 

 
25

--------------------------------------------------------------------------------

 

if to Buyer, to:
 
General Electric Company
3135 Easton Turnpike
Fairfield, Connecticut 06828
Attention: Senior Counsel for Transactions
Fax: (203) 373-2008
 
with a copy (which shall not constitute notice) to:
 


 
Debevoise & Plimpton LLP
919 Third Avenue
New York, New York  10022
Attention:  Jeffrey J. Rosen
      Kevin M. Schmidt
 
Fax:  (212) 909-6836
 
if to Seller, to:
 
Vivendi S.A.
800 Third Avenue, 5th Floor
New York, New York 10022
Attention: George E. Bushnell III, Senior Vice
President                                                                                                and
Deputy General Counsel
Facsimile:  (212) 572-7112


with a copy to:


Vivendi S.A.
800 Third Avenue, 5th Floor
New York, New York 10022
Attention: Trace Harris, Senior Vice President
Facsimile:  (212) 572-7112


and with a copy (which shall not constitute notice) to:


Gibson, Dunn & Crutcher LLP
2029 Century Park E.
Los Angeles CA  90067
Attention: Ruth Fisher
Facsimile: (310) 552-7070

 
26

--------------------------------------------------------------------------------

 

 
Any party to this Agreement may change the address or addresses to which notices
and other communications hereunder are to be delivered by giving the other
parties to this Agreement notice in the manner herein set forth.
 
 
Section 9.2 Amendment; Waivers, etc.  No amendment, modification or discharge of
this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought.  Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time.  Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall be construed as a waiver of any other breach or
default of a similar nature, or as a waiver of any of such provisions, rights or
privileges hereunder.  The rights and remedies herein provided are cumulative
and none is exclusive of any other, or of any rights or remedies that any party
may otherwise have at law or in equity.
 
 
Section 9.3 Expenses.  Except as otherwise provided herein, all costs, fees and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including, whether or not consummated, shall be paid by the
party incurring such cost or expense.  Notwithstanding the foregoing, all sales,
use, real property, transfer, stamp, registration, documentary, recording or
similar Taxes incurred in connection in connection with the sale and purchase of
Shares under this Agreement shall be paid by Seller and Buyer, with each of
Seller and Buyer bearing half of the aggregate of such costs and expenses.
 
 
Section 9.4 Governing Law, etc.
 
 
(a) This Agreement (and any claims, causes of action or disputes that may be
based upon, arise out of or relate hereto, to the transactions contemplated
hereby, to the negotiation, execution or performance hereof, or to the
inducement of any party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall in all respects be governed by, and construed in accordance
with, the Laws of the State of Delaware, including all matters of construction,
validity and performance, in each case without reference to any conflict of Law
rules that might lead to the application of the Laws of any other jurisdiction.
 

 
27

--------------------------------------------------------------------------------

 

 
(b) Each of the parties hereto by this Agreement irrevocably and
unconditionally:
 
 
(i) submits for itself and its property in any claim, action, suit, arbitration,
or any proceeding arising out of or relating to this Agreement and the
transactions contemplated hereby (each, an “Action”), or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the Chancery Court of the State of Delaware (or if unavailable, any federal
court sitting in the State of Delaware or, if unavailable, the Delaware Superior
Court), and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Action shall be
heard and determined in such Delaware court or, to the extent permitted by Law,
in such federal court;
 
 
(ii) consents that any such Action may and shall be brought in such courts and
waives any objection that it may now or hereafter have to the venue or
jurisdiction of any such Action in any such court or that such Action was
brought in an inconvenient court and agrees not to plead or claim the same;
 
 
(iii) agrees that service of process in any such Action may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address as provided in Section 9.1; and
 
 
(iv) agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the Laws of the State of
Delaware.
 
 
(c) EACH PARTY HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
 
 
28

--------------------------------------------------------------------------------


 
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.4(C).
 
 
Section 9.5 Successors and Assigns.  The rights and obligations under this
Agreement are personal and shall not be assignable or otherwise transferable by
either party hereto.  Notwithstanding the foregoing or anything in this
Agreement to the contrary, Buyer shall have the right to designate National
Broadcasting Company Holding, Inc. as the purchaser of the First Sale Shares
and/or the Transaction Shares, provided that in such event Buyer shall remain
liable for the timely performance of such purchase obligation by National
Broadcasting Company Holding, Inc.
 
 
Section 9.6 Entire Agreement.  This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.  Without limiting
the foregoing, except as specified herein the Stockholders Agreement and the
Registration Rights Agreement remain in full force and effect in accordance with
their terms.
 
 
Section 9.7 Severability.  If any provision, including any phrase, sentence,
clause, section or subsection, of this Agreement is determined by a court of
competent jurisdiction to be invalid, inoperative or unenforceable for any
reason, such circumstances shall not have the effect of rendering such provision
in question invalid, inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision herein contained invalid,
inoperative, or unenforceable to any extent whatsoever.  Upon any such
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
 
 
Section 9.8 Counterparts; Effectiveness; Third Party Beneficiaries.  This
Agreement may be executed in several counterparts, each of which shall be deemed
an original and all of which shall together constitute one and the same
instrument.  This Agreement shall become effective when each party shall have
received a counterpart hereof signed by all of the other parties.  Until and
unless each party has received a counterpart hereof signed by the other party,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).  Except as provided under Article VIII, no provision of
this Agreement is intended to confer any rights, benefits, remedies,
obligations, or liabilities hereunder upon any Person other than the parties and
their respective successors and assigns.
 

 
29

--------------------------------------------------------------------------------

 

 
Section 9.9 Specific Performance.  The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any court specified in Section
9.4, in addition to any other remedy to which they are entitled at law or in
equity.
 
 
[Signature Page Follows]
 

 
30

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 
GENERAL ELECTRIC COMPANY
       
By
  /s/ Jeffrey R. Immelt  
Name: Jeffrey R. Immelt
 
Title:  Chairman and CEO
VIVENDI S. A.
       
By
  /s/ Jean-Bernard Levy  
Name: Jean Bernard Levy
 
Title: Chairman of the Management Board and CEO


 
31

--------------------------------------------------------------------------------

 

Exhibit A
 
Mutual Release
 
 
In consideration of the promises herein and for other good and valuable
consideration, the receipt of which is hereby acknowledged, Buyer and the
Company, on behalf of themselves and each of their respective, successors,
assigns, parents, subsidiaries and all other entities directly or indirectly
controlling, controlled by, or under common control with any of them (together,
the “Buyer Releasors”), hereby fully and generally acquit, release and discharge
Seller (and each of its respective, successors, assigns, parents, subsidiaries
and all other entities directly or indirectly controlling, controlled by, or
under common control with it) from any and all obligations, claims,
counterclaims, cross claims, demands, actions, causes of actions, duties, and
liabilities, in law or equity, of any nature whatsoever, known or unknown, that
the Buyer Releasors ever had, now have or hereafter can, shall or may have, from
the beginning of the world until the date hereof, which concern, relates to or
arises solely under or out of (x) the non-contractual relationship of the
parties solely in their capacity as stockholders of the Company or (y) one or
more of the agreements listed on the Schedule attached hereto, provided that the
foregoing release shall not release, apply to, or limit any rights or
obligations of the parties concerning, relating to or arising under or out of
any other matter, or any agreement that is not listed on such Schedule
including, without limitation, the Business Combination Agreement dated as of
October 8, 2003, as amended.
 
 
In consideration of the promises herein and for other good and valuable
consideration, the receipt of which is hereby acknowledged, Seller, on behalf of
itself and each of its respective, successors, assigns, parents, subsidiaries
and all other entities directly or indirectly controlling, controlled by, or
under common control with it (together, the “Seller Releasors”), hereby fully
and generally acquit, release and discharge Buyer and the Company (and each of
their respective, successors, assigns, parents, subsidiaries, and all other
entities directly or indirectly controlling, controlled by, or under common
control with any of them) from any and all obligations, claims, counterclaims,
cross claims, demands, actions, causes of actions, duties, and liabilities, in
law or equity, of any nature whatsoever, known or unknown, that the Seller
Releasors ever had, now have or hereafter can, shall or may have, from the
beginning of the world until the date hereof, which concern, relates to or
arises solely under or out of (x) the non-contractual relationship of the
parties solely in their capacity as stockholders of the Company or (y) one or
more of the agreements listed on the Schedule attached hereto, provided that the
foregoing release shall not release, apply to or limit any rights or obligations
of the parties concerning, relating to or arising under or out of any other
matter, or any agreement that is not listed on such Schedule including, without
limitation, the Business Combination Agreement dated as of October 8, 2003, as
amended.
 

 

--------------------------------------------------------------------------------

 

SCHEDULE TO RELEASE
 
 
Stockholders Agreement, dated as of May 11, 2004, as amended
 
 
Amended and Restated Liquidity Rights Agreement, dated as of December 14, 2006,
as amended.
 





 

--------------------------------------------------------------------------------

 

Schedule 1.1






Target Amounts
 
Fiscal Quarter End
 
Quarterly Target Amount
 
Cumulative Target Amount
 
Dec. 31, 2009
 
$102 million
 
$102 million
 
March 28, 2010
 
$20 million
 
$122 million
 
June 27, 2010
 
$82 million
 
$204 million
 
September 26, 2010
 
$64 million
 
$268 million
 
December 31, 2010
 
$132 million
 
$400 million
 
March 28, 2011
 
$50 million
 
$450 million
 
June 27, 2011
 
$85 million
 
$535 million
 






 

--------------------------------------------------------------------------------

 
